Name: Council Decision 2010/16/CFSP/JHA of 30 November 2009 on the signing, on behalf of the European Union, of the Agreement between the European Union and the United States of America on the processing and transfer of Financial Messaging Data from the European Union to the United States for purposes of the Terrorist Finance Tracking Program
 Type: Decision
 Subject Matter: international affairs;  America;  European construction;  politics and public safety;  information technology and data processing;  communications;  financing and investment;  information and information processing
 Date Published: 2010-01-13

 13.1.2010 EN Official Journal of the European Union L 8/9 COUNCIL DECISION 2010/16/CFSP/JHA of 30 November 2009 on the signing, on behalf of the European Union, of the Agreement between the European Union and the United States of America on the processing and transfer of Financial Messaging Data from the European Union to the United States for purposes of the Terrorist Finance Tracking Program THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 24 and 38 thereof, Whereas: (1) On 27 July 2009, the Council decided to authorise the Presidency, assisted by the Commission, to open negotiations for an Agreement between the European Union and the United States of America on the processing and transfer of Financial Messaging Data from the European Union to the United States for the purposes of the Terrorist Finance Tracking Program. Those negotiations have been successful and a draft Agreement (hereinafter the Agreement) has been drawn up. (2) The Agreement is important in ensuring that designated providers of international financial payment messaging services make available to the United States Department of the Treasury financial payment messaging data stored in the territory of the European Union necessary for preventing and combating terrorism and its financing, subject to strict compliance with safeguards on privacy and the protection of personal data. (3) The Agreement should be signed, subject to its conclusion at a later date. (4) The Agreement provides for its provisional application as from 1 February 2010. Member States should therefore give effect to its provisions as from that date in conformity with existing domestic law. A declaration to that effect will be made at the time of signature of the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The signing of the Agreement between the European Union and the United States of America on the processing and transfer of Financial Messaging Data from the European Union to the United States for purposes of the Terrorist Finance Tracking Program, is hereby approved on behalf of the European Union, subject to the conclusion of the said Agreement. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the European Union, subject to its conclusion. Article 3 In accordance with Article 15 of the Agreement, the provisions of the Agreement shall be applied on a provisional basis in conformity with existing domestic law as from 1 February 2010, pending its entry into force. The annexed Declaration on provisional application is to be made at the time of signature. Done at Brussels, 30 November 2009. For the Council The President B. ASK ANNEX Declaration to be made on behalf of the European Union at the time of the signing of the Agreement between the European Union and the United States of America on the processing and transfer of Financial Messaging Data from the European Union to the United States for purposes of the Terrorist Finance Tracking Program This Agreement, while not derogating from or amending the legislation of the European Union or its Member States, will, pending its entry into force, be implemented provisionally by the Member States in good faith, in the framework of their existing national laws.